ORDER
The Disciplinary Review Board having filed a report with the Court on July 11, 1995, recommending that by way of reciprocal discipline V. JOSEPH JAMES of ST. MARY’S, PENNSYLVANIA, who was admitted to the bar of this State in 1985, and who was thereafter temporarily suspended from practice on December 21, 1993, and who remains suspended at this time, be disbarred, respondent having been disbarred in the Commonwealth of Pennsylvania on August 17, 1993, for ethical violations, including the knowing misappropriation of client funds;
And respondent having failed to appear on the return date of the Order to Show Cause in this matter;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and V. JOSEPH JAMES, is hereby disbarred, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys of this State; and it is further
ORDERED that V. JOSEPH JAMES be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by V. JOSEPH JAMES, pursuant to Rule 1:21-6, be restrained from disbursement except upon application to this Court, for good cause shown, and shall be *467transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that Y. JOSEPH JAMES comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that V. JOSEPH JAMES reimburse the Disciplinary Oversight Committee for appropriate administrative costs.